Case: 16-51189      Document: 00514018326         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-51189                                FILED
                                  Summary Calendar                           June 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID MANNING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-103-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent David Manning has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Manning has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51189      Document: 00514018326    Page: 2   Date Filed: 06/02/2017


                                 No. 16-51189

         Our review reveals a clerical error in the judgment. Manning pleaded
guilty to attempted possession with intent to distribute methamphetamine.
The judgment correctly describes the nature of the offense, but it incorrectly
lists the applicable statutory provisions as 21 U.S.C. § 841(a)(1) and (b)(1)(C)
rather than 21 U.S.C. §§ 846 and 841(b)(1)(C).
         Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical error in the judgment. See FED. R. CRIM.
P. 36.




                                       2